— In a proceeding to discipline respondent, an attorney and counselor at law, for professional misconduct, the issues raised by the petition and the answer are referred to J. Mitchell Rosenberg, Esq., of 901 Avenue H, Brooklyn, New York, 11230, as Special Referee, to hear and to report, with his findings upon each of the issues. In view of the large number and gravity of the charges against the respondent, this court in the public interest, on its own motion, temporarily suspends the respondent from the practice of law forthwith, pending the report of the Referee and the further order of this court. Mollen, P. J., Hopkins, Titone, Lazer and Margett, JJ., concur.